IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 124 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
CHRISTOPHER LAWRENCE                         :
PETERMAN,                                    :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.